ORDER
This matter came before a panel of the Supreme Court on December 21, 1993, pursuant to an order directing both parties to appear and show cause why the issues raised in this appeal should not be summarily decided. In this case the defendant appealed from a Superior Court judgment for the plaintiff based on plaintiffs alleged false arrest and imprisonment by police personnel of the city of Providence.1
After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, it is the conclusion of this court that cause has not been shown. Although it is arguable that some evidence was presented before the jury which was inappropriate, the trial justice’s instructions would appear to have overcome any prejudice.
After careful review of the record the court is of the opinion that the other issues raised, the admission of evidence of reputation evidence, the trial justice’s instruction on probable cause and the instructions on damages do not disclose reversible error.
For these reasons the defendant’s appeal is denied and dismissed, the judgment appealed from is affirmed, and the papers of the ease are remanded to the Superior Court.
WEISBERGER, Acting C.J., did not participate.

. No individual police officers were named as defendants.